EXHIBIT 10.IIIA22



[lucentlogo2.jpg]
 

LUCENT TECHNOLOGIES INC. 2003 LONG TERM INCENTIVE PROGRAM (“PLAN”)
PERFORMANCE AWARD AGREEMENT

Name
              
Lucent HRID
Performance Period
October 1, XXXX through September 30, XXXX
              
Issuance Date
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.

 




You have been granted, as of the Issuance Date set forth above, a Performance
Award in the amount of US$ 00 if all target performance levels during the
Performance Period are achieved (the “Target Award”). The Performance Period for
this Performance Award begins October 1, XXXX and ends September 30, XXXX.



1.
  Performance Award Amount. Except as provided below, your Performance Award, if
any, will be paid in cash following the close of the Performance Period. The
Committee will determine the performance criteria that will apply to each fiscal
year included in the Performance Period. The amount of the Performance Award
that will be paid to you shall depend on the satisfaction of performance
criteria during each fiscal year included in the Performance Period. The actual
Award amount will be equal to the sum of each fiscal year award amount where
each fiscal year award amount is calculated as follows:




A x T/N x C/M,





where:





A = Actual performance criteria percentage achieved for such fiscal year





T = Target Award amount subject to this Performance Award





N = Number of fiscal years in the Performance Period of this Performance Award



C =
  The number of calendar months (with any partial month considered as a full
month) in such fiscal year during which you were eligible for this Performance
Award in accordance with section 3 below




M = number of calendar months covered by the Award in such fiscal year





The determination of whether, and to what extent, such criteria are satisfied,
and the determination of the percentage, if any, of the Performance Award to be
distributed to you, will be conclusively determined by the Committee.



2.   Termination of Employment.


(a)  
  Except as provided below with respect to termination of employment by reason
of Company Action, death, Disability, Retirement, or immediately following a
leave of absence as defined in the Officer Severance Policy, upon your
termination of employment with Lucent for any reason prior to the day on which
the Performance Award, if any, is paid, your Performance Award will be
immediately forfeited and canceled in its entirety. You will not be eligible for
any payment under this Award.


1


--------------------------------------------------------------------------------


(b)  
  In the event of the termination of your employment by reason of Company
Action, death or Disability during the Performance Period, no month following
the month of your Company Action, death or Disability will be considered an
eligible month for purposes of the calculation in Section 1 above. Your
Performance Award, if any, will be paid in cash following the close of the
fiscal year during which your termination of employment occurred, and you will
not be eligible for payments under this award for any subsequent fiscal year
remaining in the Performance Period.


(c)  
  In the event of the termination of your employment by reason of Retirement
during the Performance Period, no month following the month of your Retirement
will be considered an eligible month for purposes of the calculation in Section
1 above. Your Performance Award, if any, will be paid in cash following the
close of the Performance Period. If your employment terminates under
circumstances constituting both a Company Action and Retirement, this Award will
follow the provisions under paragraph (b) above for termination of employment by
reason of Company Action.


(d)  
  In the event you are placed on a company initiated leave of absence, as
defined in the Officer Severance Policy, for reasons other than Cause, any
months following the month of such event will not be considered eligible months
for purposes of the calculation in Section 1 above. Your performance award, if
any, will be paid in cash following the close of the Performance Period.


(e)  
  In the event of the termination of your employment at any time for Cause or
for unsatisfactory performance as determined in accordance with the Company’s
policy, this Award will be canceled. You will not be eligible for any payment
under this Award, including for fiscal years in the Performance Period that have
been completed and for which an Award amount has been determined.


(f)  
  It shall not be considered a termination of your employment if you (i)
transfer between Lucent and any Affiliate or (ii) are placed on an approved
leave of absence. Except in the event of a Change in Control or unless otherwise
determined by the Committee, it shall be considered a termination of your
employment if your employer ceases to be Lucent or an Affiliate.


3.   Eligibility for Award.


(a)  
  To be eligible for this Award, your job level with Lucent must be a job level
that is eligible for this Performance Award. If you are hired into, promoted
into or demoted out of a job level that is then eligible for this Performance
Award, variable C (of section 1 above) will only include those months during
which you held a job level that is eligible for this Award. Your Performance
Award, if any, will be paid in cash following the close of the Performance
Period.


(b)  
  Also for purposes of calculating your Performance Award, in the event you are
issued a subsequent agreement covering the same Performance Period but with a
different Target Award, your eligibility for the Target Award under this Award
Agreement will be in effect through the end of the month prior to the Issuance
Date of the subsequent agreement for the Performance Period. The subsequent
agreement for the Performance Period will be in effect as of the beginning of
the month of its Issuance Date. Please note that the Target Award for the
subsequent agreement may be greater than or less than the Target Award in this
Award Agreement. In any given month during the Performance Period, only one
Award Agreement will be in effect and the calculation in Section 1 of this Award
Agreement will only be based on one Target Award amount. Your Performance Award,
if any, will be paid in cash following the close of the Performance Period.


2


--------------------------------------------------------------------------------


4.    Definitions.

(a)  
  Cause. “Cause” means:


(i)
  violation of Lucent’s code of conduct, Business Guideposts;


(ii)
  conviction (including a plea of guilty or nolo contendere) of a felony or any
crime of theft, dishonesty or moral turpitude, or


(iii)
  gross omission or gross dereliction of any statutory or common law duty of
loyalty to Lucent.


(b)  
  Company Action. “Company Action” means a Company or Subsidiary declared force
management program, sale of a unit or portion of a unit, Company or Subsidiary
initiated transfer of a Participant to a corporation, partnership, limited
liability company or other business entity in which the Company has an equity
interest and which does not constitute a Subsidiary or placement of the job
function of a Participant with an outsourcing contractor.


(c)  
  Disability. “Disability” means termination of employment under circumstances
where you qualify for and receive payments under a long-term disability pay plan
maintained by Lucent or any Subsidiary or as required by or available under
applicable local law.


(d)  
  Good Reason. “Good Reason” means for Employees who are subject to an
employment agreement or severance policy with the Company or an Affiliate- the
definition given to it under such employment agreement or severance policy.


(e)  
  Performance Period. “Performance Period” means the fiscal year period or
periods covered by this Performance Award.


(f)  
  Retirement. “Retirement” means termination of employment with Lucent or any
Subsidiary under any of the following circumstances or entitlements:


(i)
  Service Pension under the Lucent Retirement Income Plan as defined in such
plan;


(ii)
  Similar pension under any comparable plan or arrangement with Lucent or a
Subsidiary; or


(iii)
  You are at least age 50 with a minimum of 15 years service with Lucent at the
time of your termination of employment.


5.   No Right of Employment. Neither the Plan nor this award shall be construed
as giving you the right to be retained in the employ of Lucent or any Affiliate.


6.   Taxes. Lucent shall have the right to withhold from any distribution or any
payment hereunder, or require payment of, any taxes due upon distribution of
this Award.


7.   Transferability. This Award may not be sold, assigned, transferred, pledged
or otherwise encumbered. In the event of your death, amounts distributable to
you hereunder shall be distributed to your estate, in which event neither Lucent
nor any Affiliate shall have any further liability to anyone with respect to
such amount.


8.   Determinations of the Committee. Any determinations or decisions made or
actions taken arising out of or in connection with the interpretation and
administration of this Award Agreement and the Plan by the Committee shall be
final and conclusive.


9.   Regulatory Approvals. If the Senior Vice President—Human Resources or the
Senior Vice President, General Counsel and Secretary of Lucent, or the successor
of either of them, determines, on advice of counsel, that the consent or
approval of any governmental or regulatory agency or authority is necessary or
desirable as a condition of, or in connection with, this Performance Award, no
portion of the Award may be payable until or unless such


3


--------------------------------------------------------------------------------


consent or approval shall have been effected or obtained. The foregoing shall
not be construed as requiring any such registration, qualification, consent or
approval.

10.   Governing Law. The validity, construction and effect of this Award
Agreement shall be determined in accordance with the laws of the state of
Delaware in the United States without giving effect to the principles of
conflicts of laws.


11.   Amendments made by the Committee. This Award Agreement may be amended by
the Committee, provided that no such amendment shall impair your rights
hereunder without your consent. Notwithstanding any other provisions to the
contrary herein, the Committee, if it determines in its sole discretion that it
is necessary or desirable under the circumstances, may authorize the proration
or early distribution (or a combination thereof) of the Performance Award in the
case of termination of the Plan.


12.   Other Terms.


(a)
  The Plan is discretionary in nature and Lucent may cancel or terminate it at
any time. The grant of a Performance Award is a one-time benefit and does not
create any contractual or other right to receive a grant of Performance Awards,
or benefits or payments in lieu of Performance Awards in the future. Future
grants, if any, will be at the sole discretion of Lucent, including, but not
limited to, the timing of any grant, the Target Award, duration of Performance
Period, and payment provisions.


(b)
  Your participation in the Plan is voluntary. The value of the Performance
Award is an extraordinary item of compensation outside the scope of your
employment contract, if any. As such, the Performance Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.


(c)
  This Award Agreement is subject to the provisions of Section 12 of the Plan,
relating to Code Section 162(m).


(d)
  Lucent makes no representation as to the value of this Award or whether you
will be able to realize any profit out of it.


(e)
  By accepting this Award or deriving any benefit from it, you signify your
understanding of its terms and conditions.


(f)
  You hereby request, authorize, and direct your employer to furnish Lucent (and
any agent of Lucent administering the Plan or providing plan record keeping
services) with such information and data as it shall request in order to
facilitate the grant of awards and administration of the Plan and you waive any
data privacy rights you might have with respect to such information.


4


--------------------------------------------------------------------------------
